Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 06/30/2021 has been fully considered.  Claims 1, 5, 6 and 11 are emended, claims 2 and 7 are canceled, claims 15-18 are added, and claims 1, 3-6 and 8-18 are pending.  Currently, claims 11-14 are withdrawn from consideration as non-elected invention.
The previous formal rejection under 35 USC § 112 has been withdrawn in view of applicant’s submission of the appropriate JIS document.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuta et al. (US 2014/0072864 A1) in view of Gotou et al. (US 2015/0299406 A1).
Claims 1, 3, 5, 9, 15 and 16:  Suzuta teaches a battery packaging material comprising a laminate including a base material layer [0037], an outer adhesive layer, a {instant claim 3} [0167], wherein this resin meets the claimed resin composition.  Suzuta teaches the cross-linked inner adhesive layer comprises a compound having an isocyanate group, a compound of an oxazoline group and/or a compound of an epoxy group {instant claim 5} [0176], wherein this compound meets the claimed curing agent.
Suzuta does not teach the claimed piercing strength per thickness value.  However, Gotou teaches a film usable as an external material for a battery (abstract and [0134]).  Gotou teaches the film comprises polybutylene terephthalate (PBT) as a main component [0027], and the film has a thickness of 3-100 µm {instant claims 9, 15 and 16}
Claim 4:  Suzuta teaches the resin forming the cross-linked inner adhesive layer includes a maleic anhydride [0168].
Claim 6:  Suzuta teaches the cross-linked inner adhesive layer includes a curing agent comprising a diisocyanate group [0174].
Claims 8, 10, 15 and 16:  Suzuta teaches the thickness of the sealant layer is 10-100 µm [0184].  Suzuta teaches the cross-linked inner adhesive layer includes an adhesive component of a dry lamination configuration of the outer adhesive layer ([0166] and [0170]), and Suzuta further teaches the thickness of the outer adhesive layer is 1-10 µm [0108], thus it is interpreted that the thickness of the cross-linked inner adhesive layer can be 1-10 µm {instant claims 10, 15 and 16}.  From the above information, a total thickness of the sealant layer (10-100 µm) and the thickness of the cross-linked inner adhesive layer (1-10 µm) is calculated to be 11-110 µm which overlaps with the claimed 90 µm or less.
Claims 15 and 16:  The combination of Suzuta and Gotou teaches the thickness of the inner adhesive layer is 1-10 µm (see rejection of claim 8 above), and the thickness of the polybutylene terephthalate (PBT) is 3-100 µm (see rejection of claim 10 above).  The thickness of the outer adhesive layer is 1-10 µm [0108], the thickness of the metal foil layer is 9-200 µm [0118], the thickness of the anti-corrosion-treated layer is 0.025-0.2 µm [0163], and the thickness of the sealant layer is 10-100 µm [0184].  Thus, the thickness of the battery packaging material/laminate is calculated to be 24.025-420.2 µm.
Claim 17
Claim 18:  Suzuta teaches the polyolefin in the acid-modified polyolefin is polyethylene or polypropylene [0056].      

Response to Arguments
Applicant’s argument is based on that Suzuta and Gotou either singly or as a combination do not teach a battery packaging material in which a cured resin layer is formed of a cured product of a resin composition containing both an acid-modified polyolefin and a curing agent in combination.  This argument is not persuasive for the following reason.  The cross-linked inner adhesive layer of Suzuta meets the claimed cured resin layer.  Suzuta teaches the cross-linked inner adhesive layer is an acid-modified polyolefin based resin [0167], wherein this resin meets the claimed resin composition.  Suzuta also teaches the cross-linked inner adhesive layer comprises a compound having an isocyanate group, a compound of an oxazoline group and/or a compound of an epoxy group [0176], wherein this compound meets the claimed curing agent.  See also the prior rejection above.
For the above reason claims 1, 3-6 and 8-10 stand rejected, and claims 15-18 are included in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





BS
September 1, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785